Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest an AFM with an ultrasound transducer with the steps of “placing a drop of a liquid on a top surface of the ultrasound transducer” “providing a basin for said liquid, the top surface of the ultrasound transducer being located within the basin” and “filling the basin with the liquid after the thickness of the layer of the liquid has stabilized” before performing measurements; recited together in combination with the totality of particular features/limitations recited therein. The applicant arguments on pages 13-14 of the response were particularly persuasive. 
In regard to independent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest an ultrasound transducer with a basin for a liquid, with a top surface of the ultrasound transducer being located within the basic and a first elastically deformable clamp configured to be placed in contact with the top surface of the sample and press the top surface of the sample towards the top surface of the ultrasound transducer”; recited together in combination with the totality of particular features/limitations recited therein.
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest “an ultrasound transducer, a basin for a liquid, a top surface of the ultrasound transducer being located within the basin” wherein the “ultrasound transducer performs ultrasound reflection measurements after the sample has been placed on the top surface of the ultrasound transducer, wherein changes in results of the reflection measurements are monitored, and wherein, when the changes in results of the reflection measurements indicate that the thickness of the layer of the liquid has stabilized, measurements of vibrations of the cantilever are started”; recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881